Citation Nr: 1008605	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to an increased initial disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.  


REPRESENTATION

Appellant represented by:	Nona M. Robinson, Attorney


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 13, 1979 to October 31, 1979; from January 25, 1991 to 
March 26, 1991; and from June 9, 2001 to June 23, 2001. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2002 and March 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

The Board denied the Veteran's claims in a decision issued in 
December 2004, and the Veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), who granted a Joint Motion for Remand in an 
Order issued in September 2005.  The Joint Motion, filed with 
the Court in August 2005, included a withdrawal of the 
Veteran's appeal concerning an increased disability rating 
for his right shoulder disorder for the period prior to April 
1, 2002; thus the increased rating issue remaining on appeal 
is for the rating period since April 2, 2002.   Pursuant to 
the Joint Motion, the Board remanded the Veteran's claims in 
August 2006, and after completion of the requested 
development, the claims were returned to the Board.  The 
Board once again denied the Veteran's claims in a decision 
issued in December 2007, and the Veteran again appealed the 
Board's decision to the Court.  In an Order issued in 
November 2008, the Court granted another Joint Motion for 
Remand, thereby vacating the Board's December 2007 decision.  

The appeal is REMANDED to the RO for further development 
consistent with the Court's Order.  VA will notify the 
Veteran if further action is required.


REMAND

Pursuant to the Joint Motion for Remand granted by the Court 
in November 2008, the Board was instructed to consider the 
theory of entitlement advanced by the Veteran's 
representative in an October 2004 statement, namely that the 
Veteran's nonservice-connected left shoulder disorder is 
secondary to or aggravated by overuse due to compensation for 
his service-connected right shoulder disorder.  However, the 
Board notes that none of the VA examinations of record 
address the probability of this theory of entitlement, and 
therefore such a medical opinion should be obtained.  See 38 
C.F.R. § 3.310(a) (2009).

The Joint Motion further instructs the Board to readjudicate 
the Veteran's right shoulder increased rating decision and 
specifically consider range of motion studies recorded in a 
September 2003 VA treatment record.  However, as the 
Veteran's most recent VA examination addressing the severity 
of the Veteran's service-connected right shoulder disorder 
was conducted in March 2007, it is now almost three years 
old, and accordingly the Board concludes that it is too stale 
to accurately reflect the Veteran's current right shoulder 
impairment.  Thus, a new VA examination is warranted.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records of the 
Veteran's VA medical treatment for his 
shoulders for the period from August 2006 
to the present.

2.  Next, schedule the Veteran for an 
appropriate VA examination to address the 
following:

	(i)  the current severity of the 
Veteran's service-	connected right 
shoulder disorder, including complete 
	range of motion studies; and

	(ii) whether any presently diagnosed 
left shoulder 	disorder is at least as 
likely as not (i.e., at a least a 50 
	percent probability) the result of the 
Veteran's 1981 	in-service diagnosed 
left upper back muscle strain; his 	June 
2001 right shoulder injury (the Veteran 
claims he 	also injured his left 
shoulder at this time); or 	secondary to 
or aggravated by the Veteran's service-
	connected right shoulder disorder.

The claims folder should be reviewed, and 
the examiner's review of the Veteran's 
claims file should be reflected in the 
report provided.  A complete rationale for 
any opinion expressed should also be 
provided.  If the examiner determines that 
a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.  

3.  When the requested development has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claims should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


